\




              WRIT O:V HABEAS
                      '  ·,·
                              CORPUS


               CERTIFIED COPIES OF


              POST CONVICTION




FROM:         262ND DISTRICT COURT

                                            RECE\VED IN                .
                                       COURT OF CRIMINAL APPEALS
                              OF
                                              MAY 18 2015

               HARRIS COUNTY, TEXAS        Abe\ Acosta, Clerk



                MIKE MENDOZA, JR.


                    APPLICANT



                              VS.



                THE STATE OF TEXAS


                   RESPONDENT




CAUSE #952290-B
PAGE I OF I                                        REV.   0 I -02-04
                                INDEX
                                                                        PAGE


   WRIT OF MANDAMUS ORDER FROM THE COURT OF CRIMINAL APPEALS             1

   DISTRICT ATTORNEY ACKNOWLEDGMENT LETTER                               4

   STATE'S PROPOSED ORDER DESIGNATING ISSUE AND FOR FILING               5
   AFFIDAVIT

   LETTER TO APPLICANT                                                   9

   CERTIFICATE OF THE CLERK                                              10




                                                          )




PAGE   I   OF   I                                       REV: 01-02-04
                                                                                                           FILE COPY




                                 J'v
                          ~~t
SHARON KELLER                                                                                            ABEL ACOSTA
  PRESIDING JUDGE              COURT OF CRIMINAL APPEALS                                                     CLERK
                                                                                                          (5I2)463-I55I
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 7871 I                                        SIAN SCHILHAB
MIKE KEASLER                                                                                            GENERAL COUNSEL
BARBARA P. HERVEY                                                                                         (5 I 2) 463- I597
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 JUDGES


                                                  April8, 2015

   District Clerk Harris County                                                  FIL~D
                                                                                  Chris Oan~e\
   Chris Daniel                                                                        District Clerk
   Post Conviction/Appeals Section
   P.O. Box 4651                                                                       APR 0 9 7.0\5
   Houston, TX 7721 0-4651
   *DELIVERED VIA E-MAIL*
                                                                             BY-----------no~ep~urttyy---------
   Re: MENDOZA, MIKE JR.
   CCA No. WR-74,642-03
   Trial Court Case No. 952290-B

   The Court has this day issued an order for the above referenced cause.




                                                                         Abel Acosta, Clerk




                                                                                                                              c
                                                                                                                              w
                                                                                                                              (.!)


                                                                                                                              -~
   cc:     Mike Mendoza Jr.
                      SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                        WEBSITE WII'W.TXCOURTS.GOV/CCA.ASPX
.   .

                                                                                         FILED
                                                                                               ~hris Daniel
                                                                                              Drstrict Clerk

                                                                                            APR 0 9 2015
                                                                                 Time:_
                                                                                       -~-
                                                                                        1-i a rrriiC;;-;-;;lin;;:ty;-:Tr::-:---
                                                                                 By_________~~~·-e_x_as----
                                                                                                   Deputy




                      IN THE COURT OF CRIMINAL APPEALS
                                  OF TEXAS
                                                NO. WR-74,642-03


                                     IN RE MIKE MENDOZA JR., Relator


                            ON APPLICATION FOR A WRIT OF MANDAMUS
                           CAUSE NO. 952290 IN THE 262ND DISTRICT COURT
                                      FROM HARRIS COUNTY


                Per curiam.

                                                     ORDER


                Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

        jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

        in the 262nd District Court of Harris County, that more than 35 days have elapsed, and that the

        application has not yet been forwarded to this Court.

                In these circumstances, additional facts are needed. Respondent, the District Clerk ofHarris

        County; is ordered to file a response, which may be made by submitting the record on such habeas

        corpus application, submitting a copy of a timely filed order which designates issues to be

        investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                  -2-

Relator has not filed an application for a writ ofhabeas corpus in Harris County. Should the response

include an order designating issues, proof of the date the district attorney's office was served with

the habeas application shall also be submitted with the response. This application for leave to file

a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days ofthe date of this order.



Filed: April 8, 2015
Do not publish
                                   PATRICIA.R. LYKOS
                                      DISTRICT ATTORNEY
                                     HARRIS COUNTY, TEXAS




                                        December 29, 2010

Loren Jackson, District Clerk
Harris County, Texas
1201 Franklin
Houston, Texas 77002
                                               Re: Ex parte MIKE MENDOZA JR.
                                               No. 952290-B in the 262N°
                                               District Court ofHarris County, Texas
                                               Filing date: 12/27/2010


Date copy of writ delivered to District Attorney's Basket:                             Dft 2 9 2at0
By: Daisy Molina


Dear Sir:

I hereby acknowledge receipt of a copy of the above-captioned post conviction application foli
writ of habeas corpus, filed pursuant to Article 11.07 of the Texas Code of Criminal Procedure.
Therefore, I waive service by certified mail as provided therein.

I understand that I have 15 days from the date received to answer.

                                                       Sincerely,                                                                  • • .,...   '!''''
                                                                  ............:''c,~:··•.:, ..   , ,., .. , ...   t-•,·:~-· ,~.-
                                                        _'!'!-·




Date Received                                          Assistant DistrictAttorney ·'" '~-" ""·' ·· ··
                                                       Harris County, Texas




                      1201 Franklin Street, Suite 600; Houston, Texas 77002-1923
MIKE MENDOZA, JR.,                               §      HARRIS COUNTY, TEXAS
     Applicant

                   STATE'S PROPOSED ORDER DESIGNATING ISSUE
                            AND FOR FILING AFFIDAVIT

       Having considered the application for writ of habeas corpus in the above-captioned cause

and the State's original answer, the Court finds that the issue of whether Applicant was denied the

effective assistance of counsel needs to be resolved in the present case.

        Therefore, pursuant to Article 11.07, §3(d), this Court will resolve the above-cited issue

and then enter findings of fact.

        To assist the Court in resolving these factual issues, MICHAEL GILLMAN is ORDERED

to file an affidavit summarizing the actions taken to represent the applicant in cause number

952290 and responding to the allegations contained in the instant application for writ of habeas

corpus, specifically responding to the following:

        1. State whether counsel believes it was necessary or beneficial to investigate whether
           Applicant's confession was coerced in the instant case; if counsel does so believe, state
           the extent of counsel's investigation, if counsel does not so believe, state why not.

        2. State whether counsel believes it was necessary or beneficial to raise an issue regarding
           Applicant's right to counsel of choice or any alleged conflict of interest Applicant might
           have had with prior counsel; if counsel does so believe, state the extent of counsel's
           investigation, if counsel does not so believe, state why not.

        3. State whether counsel believes it was necessary or beneficial to seek a continuance in
          .. the instant case; ifcollnsel did so believe, state whether counsel attempted to. do so, if ..
           . counsel did not so believe, state why not.

        MICHAEL GILLMAN is ORDERED to file said affidavit with the Appellate Division of

the District Clerk's Office, 1201 Franklin, Third Floor, Houston, Texas 77002, within THIRTY
                                             ,
DAYS of the signing of this order. '

                                                                            RECORDER'S MEMORANDUM
                                                                            This ~~~trument is o.~ p~~f..~u~tbi~
                                                                                 w   the time of 1magl!'lw - -   ~
...
      •

                  The Clerk of the Court is ORDERED to send a copy of this order to Applicant, a copy of

          this order to the State, and to serve copies of this order and the application to:

                          MICHAEL GILLMAN, Texas Bar No. 07950225
                          Attorney at Law
                          3027 Marina Bay Dr., Suite 207
                          League City, TX 77573

                  When the affidavit of MICHAEL GILLMAN is received, the Clerk is ORDERED to send

          a copy of said affidavit to Applicant and a copy to counsel for the State, JOSHUA HILL, 1201

          Franklin, Suite 600, Houston, TX 77002.

                 Upon the expiration of time to file the proposed findings of fact, the Clerk shall submit all

          the documents material to this cause to this Court.

                 The Clerk of the Court is ORDERED NOT to transmit at this time any documents in the

          above-styled case to the Court of Criminal Appeals until further ordered by this Court.

                 By the following signature, the Court adopts the State's Proposed Order Designating Issue

          and for Filing Affidavit.

                                  Signed this   ~ d:ay~•7 ,                          2011.




                                                              2
                                            CHRIS DANIEL
                                    HARRIS COUNTY DISTRICT CLERK



January 21, 2011

PATRICIA R. L YKOS
DISTRICT ATTORNEY
HARRIS COUNTY, TEXAS


To Whom It May Concem:

Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
copies of the documents indicated below conceming the Post Conviction Writ filed in
cause number 952290-B in the 262nd District Court.

D     State's Original Answer Filed

D     Affidavit

D     Court Order Dated

[8J Respondent's Proposed Order Designating Issues and Order For Filing Affidavit.

D     Respondent's Proposed Findings of Fact and Order

D     Other




lag

Enclosure(s)- STATE'S PROPOSED ORDER DESIGNATING ISSUE AND FOR
FILING AFFIDAVIT




                1201 FRANKLIN   •   P.O. Box 4651   • HOUSTON, TEXAS 77210-4651   • (888) 545-5577

PAGE   I OF I                                                                                   REv: 01-02-04
-~..   .... ...

                                                                CHRIS DANIEL
                                                           HARRIS COUNTY DISTRICT CLERK




                  January 21,2011

                  MICHAEL GILLMAN
                  ATTORNEY AT LAW
                  3027 MARINA BAY DR., SUITE 207
                  LEAGUE CITY, TEXAS 77573

                  RE:         MIKE MENDOZA, JR.
                              CAUSE #952290-B
                              262N° DISTRICT COURT

                  Dear Sir:

                  Enclosed herewith please find a copy of the Com1's Order wherein the court orders that
                  MICHAEL GILLMAN, Attorney at Law, file an affidavit in response to allegations made
                  in the petition for post conviction writ of habeas corpus in the above numbered and styled
                  cause.




                  Leslie Gar ·a, Deputy
                  Criminal P t Trial
                  Harris Cou t District Clerk's Office

                  Enclosure: Respondent's Proposed Order Designating Issues and Order for Filing
                  Affidavit, Respondent's Original Answer, Application for Writ of Habeas Corpus

                  CC:         Kelly Reyes




                                      1201 FRANKLIN   •   P.O. Box 4651   • HOUSTON, TEXAS 77210-4651 • (888) 545-5577


                  PAGE   I   OF   I                                                                                 REv. 01-02-04
-'                                                       CHRIS DANIEL
                                                 HARRIS COUNTY DISTRICT CLERK



     January 21, 2011

     MIKE MENDOZA, JR.
     #1223739 FERGUSON UNIT
     12120 SAVAGE DR.
     MIDWAY, TEXAS 75852

     To Whom It May Concem:

     Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
     copies of the documents indicated below conceming the Post Conviction Writ filed in
     cause number 952290-B in the 262nd District Court.

     D     State's Original Answer Filed                        ;




     D     Affidavit

     D     Court Order Dated

     ~ Respondent's Proposed Order Designating Issues and Order For Filing Affidavit.

     D     Respondent's Proposed Findings of Fact and Order

     D     Other




     Leslie Garc , Deputy
                s Trial

     lag

     Enclosure(s)- STATE'S PROPOSED ORDER DESIGNATING ISSUE AND FOR
     FILING AFFIDAVII




                                             J
                         1201 FRANKLIN   •       P.O. Box 4651 • HOUSTON, TEXAS 77210-4651   • (888) 545-5577

     PAGE   I   OF   I                                                                                     REv: 01-02-04
                            CERTIFICATE OF THE CLERK

                              APPLICANT IN CUSTODY


THE STATE OF TEXAS                           { IN THE 262nd DISTRICT COURT

COUNTY OF HARRIS                             { OF HARRIS COUNTY, TEXAS



I, CHRIS DANIEL, District Clerk of Harris County, Texas, do hereby certify that the

foregoing { 0    pages contain true and correct copies of original records now in my

lawful custody and possession relating to cause number 952290-B including certified

copies as requested from Court Order (entered on the 8TH day of APRIL, A.D., 2015)

and each document, the inclusion of which was thereby ordered.



I further certify the Applicant MIKE MENDOZA, JR. is in the custody of the Texas

Department of Criminal Justice Institutional Division.



Witness my hand and seal of said Court at Houston, Texas, on this the 7TH day of

MAY, 2015.




PAGE I OF I                                                                   REV.   01-02-04
                                                                                :    0~fJJI1.0